FILED: SUFFOLK COUNTY CLERK 01/14/2021 05:57 PM                                                     INDEX NO. 600780/2021
          Case
NYSCEF DOC. NO.2:21-cv-00661-JMA-SIL
                1                    Document 1-1 Filed 02/08/21 Page RECEIVED
                                                                      1 of 18 PageID #: 301/14/2021
                                                                                NYSCEF:


          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF SUFFOLK

          ALEX PACIFICO,
          ON BEHALF OF HIMSELF AND ALL OTHERS                                     INDEX NO.
          SIMILIARLY SITUATED,                                                    FILING DATE:

                                                  Plaintiff,                      SUMMONS
                   -against-                                                      WITH NOTICE

          MIDLAND CREDIT MANAGEMENT, INC. and                                     Plaintiff designates
          JOHN AND JANE DOES 1-10,                                                SUFFOLK County
                                                                                  as the place of trial

                                                  Defendants.                     The basis of the venue is
                                                                                  Plaintiff’s residence

          To the above named Defendant(s):

                   You are hereby summoned to answer the complaint in this action and to serve a copy of your
          answer, or if the complaint is not served with the summons, to serve a notice of appearance, on the
          plaintiff's attorney within 20 days after the service of this summons, exclusive of the day of service (or
          within 30 days after the service is complete if the summons is not personally delivered to you within
          the State of New York); and in case of your failure to appear or answer, judgment will be taken against
          you by default for the sum of $1,000 as regards Plaintiff individually and $500,000.00 to be distributed
          among the class members in any certified class with interest thereon from the 16th day of January
          2020, together with the costs of this action and attorney’s fees.
                   TAKE NOTICE that the object of this action and the relief sought is to recover damages for
          violations of 15 USC 1692, et. seq. and NY GBL § 349 based on Exhibit A and Exhibit B and that
          in case of your failure to answer, judgment will be taken against you for the sum of $1,000 as regards
          Plaintiff individually and $500,000.00 to be distributed among the class members in any certified class
          with interest thereon from the 16th day of January 2020, together with the costs of this action and
          attorney’s fees.
          Dated:          January 14, 2021

          /s/
          By: Simon Goldenberg
          Law Office of Simon Goldenberg PLLC, Attorney(s) For Plaintiff
          818 East 16th Street, Brooklyn, NY, 11230
          Tel. (347) 640-4357




                                                          1 of 2
FILED: SUFFOLK COUNTY CLERK 01/14/2021 05:57 PM                              INDEX NO. 600780/2021
          Case
NYSCEF DOC. NO.2:21-cv-00661-JMA-SIL
                1                    Document 1-1 Filed 02/08/21 Page RECEIVED
                                                                      2 of 18 PageID #: 401/14/2021
                                                                                NYSCEF:


                            Index No.



                            ALEX PACIFICO,
                            ON BEHALF OF HIMSELF AND ALL OTHERS
                            SIMILIARLY SITUATED,


                                                    Plaintiff(s),

                                    -vs-

                            MIDLAND CREDIT MANAGEMENT, INC. and
                            JOHN AND JANE DOES 1-10,

                                                    Defendant(s).


                               SUMMONS WITH NOTICE


                            Simon Goldenberg certifies that, to the best
                            of his knowledge, information and belief,
                            formed after an inquiry reasonable under
                            the circumstances, the presentation of the
                            annexed paper(s) or the contentions therein
                            are not frivolous as defined in 22 NYCRR
                            130-1.1.(c).



                            /s/
                            By: Simon Goldenberg
                            Law Office of Simon Goldenberg PLLC
                            Attorney(s) For Plaintiff
                            818 East 16th Street, Brooklyn, NY, 11230
                            Tel. (347) 640-4357




                                                    2 of 2
FILED: SUFFOLK COUNTY CLERK 01/14/2021 05:57 PM                              INDEX NO. 600780/2021
          Case
NYSCEF DOC. NO.2:21-cv-00661-JMA-SIL
                2                    Document 1-1 Filed 02/08/21 Page RECEIVED
                                                                      3 of 18 PageID #: 501/14/2021
                                                                                NYSCEF:




                    EXHIBIT A
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 4 of 18 PageID #: 6
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 5 of 18 PageID #: 7
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 6 of 18 PageID #: 8
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 7 of 18 PageID #: 9
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 8 of 18 PageID #: 10
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 9 of 18 PageID #: 11
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 10 of 18 PageID #: 12
FILED: SUFFOLK COUNTY CLERK 01/14/2021 05:57 PM                              INDEX NO. 600780/2021
        Case
NYSCEF DOC.   2:21-cv-00661-JMA-SIL
            NO.  3                  Document 1-1 Filed 02/08/21 Page 11 of 18 PageID
                                                                      RECEIVED       #: 13
                                                                                NYSCEF:  01/14/2021




                    EXHIBIT B
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 12 of 18 PageID #: 14
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 13 of 18 PageID #: 15
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 14 of 18 PageID #: 16
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 15 of 18 PageID #: 17
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 16 of 18 PageID #: 18
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 17 of 18 PageID #: 19
Case 2:21-cv-00661-JMA-SIL Document 1-1 Filed 02/08/21 Page 18 of 18 PageID #: 20
